EXHIBIT 10.46

Homeowners Quota Share

Reinsurance Contract

Effective: December 31, 2011

State Automobile Mutual Insurance Company

Columbus, Ohio

and any other insurance companies and/or affiliates which are now

under the ownership, control or management of

State Auto Insurance Companies



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article 1 -

  

Classes of Business Reinsured

     1   

Article 2 -

  

Commencement and Termination

     1   

Article 3 -

  

Territory (BRMA 51A)

     4   

Article 4 -

  

Exclusions

     4   

Article 5 -

  

Special Acceptances

     6   

Article 6 -

  

Retention and Limit

     7   

Article 7 -

  

Loss in Excess of Policy Limits/Extra Contractual Obligations

     8   

Article 8 -

  

Definitions

     8   

Article 9 -

  

Claims and Loss Adjustment Expense

     10   

Article 10 -

  

Salvage and Subrogation

     10   

Article 11 -

  

Original Conditions (BRMA 37B)

     11   

Article 12 -

  

Commission

     11   

Article 13 -

  

Profit Commission

     11   

Article 14 -

  

Material Adverse Change

     12   

Article 15 -

  

Reports and Remittances

     14   

Article 16 -

  

Late Payments

     15   

Article 17 -

  

Access to Records

     17   

Article 18 -

  

Errors and Omissions (BRMA 14F)

     18   

Article 19 -

  

Currency (BRMA 12A)

     18   

Article 20 -

  

Taxes (BRMA SOB)

     18   

Article 21 -

  

Federal Excise Tax (BRMA 17D)

     18   

Article 22 -

  

Unauthorized Reinsurers

     18   

Article 23 -

  

Insolvency

     20   

Article 24 -

  

Arbitration

     21   

Article 25 -

  

Service of Suit (BRMA 49G)

     22   

Article 26 -

  

Agency Agreement (BRMA 73A)

     23   

Article 27 -

  

Governing Law (BRMA 71A)

     23   

Article 28 -

  

Confidentiality

     23   

Article 29 -

  

Severability (BRMA 72E)

     23   

Article 30 -

  

Entire Agreement

     23   

Article 31 -

  

Non-Waiver

     23   

Article 32 -

  

International Trade Control

     24   

Article 33 -

  

Notices and Contract Execution

     24   

Article 34 -

  

Intermediary

     24   

 

-i-



--------------------------------------------------------------------------------

Homeowners Quota Share

Reinsurance Contract

Effective: December 31, 2011

entered into by and between

State Automobile Mutual Insurance Company

Columbus, Ohio

and any other insurance companies and/or affiliates which are now

under the ownership, control or management of

State Auto Insurance Companies

(hereinafter referred to collectively as the “Company”)

and

The Subscribing Reinsurer(s) Executing the

Interests and Liabilities Agreement(s)

Attached Hereto

(hereinafter referred to as the “Reinsurer”)

Article 1 - Classes of Business Reinsured

 

A.

By this Contract the Company obligates itself to cede to the Reinsurer and the
Reinsurer obligates itself to accept quota share reinsurance of the Company’s
Net Liability under Policies in force at the effective date hereof or issued or
renewed on or after that date, and classified by the Company as Homeowners
business.

 

B.

The liability of the Reinsurer with respect to each cession hereunder shall
commence obligatorily and simultaneously with that of the Company, subject to
the terms, conditions and limitations hereinafter set forth.

Article 2 - Commencement and Termination

 

A.

This Contract shall become effective at 11:59 p.m., December 31, 2011, with
respect to losses occurring at or after that time and date, and shall remain in
force until 11:59 p.m., December 31, 2014, Local Standard Time at the location
where the Policy is issued.

 

B.

Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer’s percentage share in this Contract at any time by giving
at least 30 days prior written notice to the Subscribing Reinsurer in the event
any of the following circumstances occur:

 

  1.

The Subscribing Reinsurer’s policyholders’ surplus (or its equivalent under the
Subscribing Reinsurer’s accounting system) at any time during the Term of this
Contract has been reduced by more than 25.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer’s most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 

Page 1



--------------------------------------------------------------------------------

  2.

The Subscribing Reinsurer has been assigned an initial A.M. Best’s rating below
A- or has had an existing A.M. Best’s rating downgraded below A-; or

 

  3.

The Subscribing Reinsurer has become, or has announced its intention to become,
merged with, acquired by or controlled by any entity or individual(s) not
controlling the Subscribing Reinsurer’s operations previously; or

 

  4.

A State Insurance Department or other governmental, legal or regulatory
authority, or court of competent jurisdiction has ordered the Subscribing
Reinsurer to cease or suspend writing business; or

 

  5.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment, of a receiver, liquidator; rehabilitator, supervisor,
administrator, conservator or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations; or

 

  6.

The Subscribing Reinsurer has reinsured its entire liability under this Contract
with an unaffiliated entity without the Company’s prior written consent; or

 

  7.

The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

  8.

There is a severance or obstruction of free and unfettered communication and/or
normal commercial and/or financial intercourse between the country in which the
Company is incorporated and the country in which the Subscribing Reinsurer is
incorporated or has its principal office as a result of war, currency
regulations, or any circumstances arising out of political, financial or
economic emergency; or

 

  9.

The Subscribing Reinsurer has failed to comply with the funding requirements set
forth in the Unauthorized Reinsurers Article.

 

C.

Notwithstanding the provisions of paragraphs A and B above, a Subscribing
Reinsurer may terminate its percentage share in this Contract at (i) the end of
any Contract Year as respects subparagraphs 1 and 2 below, and (ii) at any time
as respects subparagraphs 3 through 7 below, by giving at least 30 days prior
written notice to the Company in the event any of the following circumstances
occur:

 

  1.

The policyholders’ surplus of State Auto Insurance Companies (or its equivalent
under State Auto Insurance Companies’ accounting system) at any time. during the
Term of this Contract has been reduced by more than 26.0% of the amount of
surplus (or the applicable equivalent), as of September 30, 2011; or

 

Page 2



--------------------------------------------------------------------------------

  2.

The Company has been assigned an initial A.M. Best’s rating below A- or has had
an existing A.M. Best’s rating downgraded below A-; or

 

  3.

The Company has become, or has announced its intention to become, merged with,
acquired by or controlled by any entity or individual(s) not controlling the
Company’s operations previously; or

 

  4.

A State Insurance Department or other governmental, legal or regulatory
authority, or court of competent jurisdiction has ordered the Company to cease
or suspend writing business; or

 

  5.

The Company has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement, or similar proceedings (whether voluntary or involuntary) or
proceedings have been instituted against the Company for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  6.

The Company has ceased writing new or renewal property or casualty business; or

 

  7.

There is a severance or obstruction of free and unfettered communication and/or
normal commercial and/or financial intercourse between the country in which the
Company is incorporated and the country in which the Subscribing Reinsurer is
incorporated or has its principal office as a result of war, currency
regulations, or any circumstances arising out of political, financial or
economic emergency.

 

D.

The Reinsurer shall have no liability hereunder with respect to losses occurring
after the effective date of termination or expiration and the Company shall
reassume the unearned premium, less any ceding commission, in force on the
effective date of termination or expiration.

 

E.

Subject to mutual agreement after the effective date of termination or
expiration, and up to December 31, 2017, the Company and any Subscribing
Reinsurer may commute all present and future liabilities under this Contract
using nominal reserves (including incurred but not reported loss reserves),
which shall then constitute a full and final release of all such liabilities. If
this Contract is not commuted prior to December 31, 2017, the Company and the
Reinsurer will then commute all present and future liabilities under this
Contract as of December 31, 2017, which shall then constitute a full and final
release of all such liabilities. If the Company and the Reinsurer cannot agree
on the value of the nominal reserves (including incurred but not reported loss
reserves), they shall appoint an independent actuary to determine such value. If
the Company and the Reinsurer cannot agree on an actuary, the Company and the
Reinsurer shall each nominate three individuals, of whom the other shall decline
two, and the final decision shall, be made by drawing lots. All the actuaries
selected shall be disinterested in the outcome of the commutation and shall be
Members of the American Academy of Actuaries or Fellows of the Casualty
Actuarial Society. The decision in writing of the appointed actuary, when

 

Page 3



--------------------------------------------------------------------------------

 

filed with the parties hereto, shall be final and binding on both parties. The
expense of the actuary and of the actuarial calculation shall be equally divided
between the two parties. Said actuarial calculation shall take place in a
location chosen by the Company.

Article 3 - Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

Article 4 - Exclusions

 

A.

This Contract does not apply to and specifically excludes the following:

 

  1.

All excess of loss reinsurance assumed by the Company.

 

  2.

Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the companies reinsured under this
Contract and agency reinsurance where the Policies involved are to be
reunderwritten in accordance with the underwriting standards of the Company and
reissued as Company Policies at the next anniversary or expiration date.

 

  3.

Financial guarantee and insolvency.

 

  4.

All Accident and Health, Fidelity and Surety, Boiler and Machinery, Workers
Compensation and Credit business.

 

  5.

Ocean Marine and Inland Marine business, when written on a stand-alone basis.

 

  6.

All insurances on growing or standing crops.

 

  7.

Difference in Conditions insurances and similar kinds of insurances, however
styled, insofar as they may provide coverage for losses from the following
causes:

 

  a.

Flood, surface water, waves, tidal water or tidal waves, overflow of streams or
other bodies of water or spray from any of the foregoing, all whether
wind-driven or not except when covering property in transit, or

 

  b.

Earthquake, landslide, subsidence or other earth movement or volcanic eruption,
except when covering property in transit.

 

  8.

Mortgage Impairment insurances and similar kinds of insurances, however styled.

 

  9.

Nuclear risks as defined in the “Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance” and the “Nuclear Incident Exclusion Clause - Liability -
Reinsurance” attached to and forming part of this Contract.

 

  10.

All loss, cost or expense directly or indirectly arising out of, resulting as a
consequence of or related to war. “War,” as used herein, shall mean war whether
or not declared, civil war, martial law, insurrection, revolution, invasion,
bombardment or any use of military force, usurped power of confiscation,
nationalization or damage of property by any government, military or other
authority.

 

Page 4



--------------------------------------------------------------------------------

This exclusion shall apply whether or not there is another cause of loss which
may have contributed concurrently or in any sequence to a loss.

 

  11.

Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas. However, this
exclusion shall not apply to residual market mechanisms, including but not
limited to FAIR Plans, Joint Underwriting Associations, or to Coastal Pools,
Beach Plans or similar plans, however styled. All recoupments recovered from
assessments applicable to the foregoing exceptions shall be credited to each
Subscribing Reinsurer participating under this Contract at the time of the
assessment, based on the Subscribing Reinsurer’s proportionate share of
participation in effect at the time of the original assessment. It is understood
and agreed, however, that this reinsurance does not include any increase in
liability to the Company resulting from (a) the inability of any other
participant in a residual market mechanism, including but not limited to a FAIR
Plan, Joint Underwriting Association, Coastal Pool, Beach Plan or similar plan,
to meet its liability, or (b) any claim against such a residual market
mechanism, including but not limited to a FAIR Plan, Joint Underwriting
Association, Coastal Pool, Beach Plan or similar plan, or any participant
therein, including the Company, whether by way of subrogation or otherwise,
brought by or on behalf of any insolvency fund.

 

  12.

All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency Fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  13.

Pollution and seepage coverages excluded under the provisions, of the “Pollution
and Seepage Exclusion Clause” attached to and forming part of this Contract.

 

  14.

Loss or liability excluded under the provisions of the “Terrorism Exclusion”
attached to and forming part of this Contract.

 

Page 5



--------------------------------------------------------------------------------

  15.

Loss, damage, cost, expense or liability arising from Fungi unless directly
caused by or arising from one of the following perils:

Earthquake, seaquake, seismic and/or volcanic disturbance or eruption,
hurricane, rainstorm, windstorm, tornado, cyclone, typhoon, tsunami, flood,
hail, freeze, ice storm, weight of snow or ice, avalanche, meteor/asteroid
impact, landslip, landslide, mudslide, brush fire, forest fire, lightning,
explosion, fire, aircraft and/or vehicle impact, riots, strikes and civil
commotion.

For the purpose of this exclusion, “Fungi” will include any type or form of
fungus, mold, or mildew and any mycotoxins, spores, scents, or by-products
produced or released by Fungi.

 

  16.

Flood, when written as such on a stand-alone basis.

 

  17.

Homeowners business written by Rockhill Insurance Company.

 

  18.

Books of business or programs not underwritten by the Company as of the
effective date of this Contract.

 

  19.

States not underwritten by the Company as of the effective date of this
Contract. However, this exclusion shall not apply to moveable property if the
Company’s Policies provide coverage when said moveable property is outside such
states.

 

B.

If the Company is bound, without the knowledge and contrary to the instructions
of the Company’s supervisory underwriting personnel, on any business falling
within the scope of one or more of the exclusions set forth in paragraph A above
(except exclusions 9, 10 and 14), the exclusion shall be suspended with respect
to such business until 30 days after an underwriting supervisor of the Company
acquires knowledge thereof plus the minimum time period required thereafter for
the Company to terminate such coverage.

 

C.

Notwithstanding the foregoing, should any judicial, regulatory or legislative,
entity having legal jurisdiction invalidate any exclusion on the Company’s
Policy, any amount of loss for which the Company is liable because of such
invalidation will not be excluded hereunder. However, the provisions of this
paragraph shall not apply to subparagraph 14 of paragraph A above.

 

D.

Any exclusion set forth in paragraph A above shall be waived automatically when,
in the opinion of the Company, the exposure included therein is Incidental to
the principal exposure on the risk in question. “Incidental” as used herein
shall mean 10.0% or less of the insured’s total insured values.

Article 5 - Special Acceptances

 

A.

From time to time the Company may request a special acceptance of reinsurance
falling outside the scope of the provisions of this Contract. Within five days
of receipt of such a request, each Subscribing Reinsurer shall accept such
request, ask for additional information, or reject the request. Any reinsurance
that is specially accepted by the Reinsurer shall be covered under this Contract
and shall be subject to the terms hereof, except as such terms shall be modified
by the special acceptance. If a Subscribing Reinsurer fails to respond to a
special acceptance request within five days, the Subscribing Reinsurer will be
deemed to have agreed to the special acceptance.

 

Page 6



--------------------------------------------------------------------------------

B.

In the event a reinsurer becomes a party to this Contract subsequent to one or
more special acceptances hereunder, the new reinsurer shall automatically accept
such special acceptance(s) as being covered hereunder. Further, if one or more
Subscribing Reinsurers under this Contract agreed to special acceptance(s) under
the contract being replaced by this Contract, such special acceptance(s), shall
be automatically covered hereunder with respect to the interests and liabilities
of such Subscribing Reinsurer(s):

Article 6 - Retention and Limit

 

A.

As respects business subject to this Contract, the Company shall cede to the
Reinsurer and the Reinsurer agrees to accept 100% of the Company’s Net
Liability. However, the liability of the Reinsurer shall not exceed:

 

  1.

$3,000,000 any one risk as respects Section I of Homeowners business covered
hereunder; or

 

  2.

$2,000,000 any one insured as respects Section II of Homeowners business covered
hereunder.

 

B.

The Company warrants that it will retain, net and unreinsured elsewhere, a 25.0%
part of 100% share in the interests and liabilities of the Reinsurer hereunder.

 

C.

Notwithstanding the provisions of paragraph A above, the liability of the
Reinsurer shall not exceed $55,000,000 as respects all losses (including Loss in
Excess of Policy Limits, Extra Contractual Obligations and Loss Adjustment
Expense) arising from any one Loss Occurrence. The liability of the Reinsurer
shall also not exceed any of the following:

 

  1.

50.0% of the ceded Net Earned Premium for the first Contract Year hereunder as
respects all losses (including Loss in Excess of Policy Limits, Extra
Contractual Obligations and Loss Adjustment Expense) arising from all
Catastrophe Loss Occurrences commencing during the first Contract Year, subject
to an amount not to exceed $181,000,000 for the first Contract Year;

 

  2.

40.0% of the ceded Net Earned Premium for the second Contract Year hereunder as
respects all losses (including Los in Excess of Policy Limits, Extra Contractual
Obligations and Loss Adjustment Expense) arising from all Catastrophe Loss
Occurrences commencing during the second Contract Year, subject to an amount not
to exceed $150,000,000 for the second Contract Year;

 

  3.

30.0% of the ceded Net Earned Premium for the third Contract Year hereunder as
respects all losses (including Loss in Excess of Policy Limits, Extra
Contractual Obligations and Loss Adjustment Expense) arising from all
Catastrophe Loss Occurrences commencing during the third Contract Year, subject
to an amount not to exceed $117,000,000 for the third Contract Year; or

 

Page 7



--------------------------------------------------------------------------------

  4.

34.0% of the ceded Net Earned Premium for the Term of this Contract as respects
all losses (including Loss in Excess of Policy Limits, Extra Contractual
Obligations and Loss Adjustment Expense) arising from all Catastrophe Loss
Occurrences commencing during the Term of this Contract, subject to an amount
not to exceed $380,000,000 for the Term of this Contract.

Article 7 - Loss in Excess of Policy Limits/Extra Contractual Obligations

 

A.

In the event the Company pays or is held liable to pay an amount of loss in
excess of its Policy limit, but otherwise within the terms of its Policy
(hereinafter called “Loss in Excess of Policy Limits”) or any punitive,
exemplary, compensatory or consequential damages, other than Loss in Excess of
Policy Limits (hereinafter called “Extra Contractual Obligations”) because of
alleged or actual bad faith, negligence or fraud on its part in rejecting an
offer of settlement within Policy limits, or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action, or in
otherwise handling a claim under a Policy subject to this Contract, the Loss in
Excess of Policy Limits and/or the Extra Contractual Obligations shall be added
to the Company’s loss, if any, under the Policy involved, and the sum thereof
shall be subject to the provisions of the Retention and Limit Article.

 

B.

An extra contractual obligation shall be deemed to have occurred on the same
date as the loss covered or alleged to be covered under the Policy.

 

C.

Notwithstanding anything stated herein, this Contract shall not apply to any
Loss in Excess of Policy Limits or any extra contractual obligation incurred by
The Company as a result of any fraudulent and/or criminal act by any Executive
Officer or member of the board of directors of the Company acting individually
or collectively or in collusion with any individual or corporation or any other
organization or party involved in the presentation, defense or settlement of any
claim covered hereunder. “Executive Officer” as used herein shall mean any
senior executive who performs a policy-making function.

 

D.

Recoveries from any form of insurance or reinsurance which protects the Company
against claims the subject matter of this Article shall inure to the benefit of
this Contract.

 

E.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

Article 8 - Definitions

 

A.

“Catastrophe Loss Occurrence” as used herein shall mean any Loss Occurrence
covered hereunder which has been assigned a catastrophe number by the Property
Claim Services (hereinafter “PCS”). Notwithstanding the foregoing, in the event
PCS changes its public methodology or discontinues its operations, or in the
event the Company ceases to report to PCS, “Catastrophe Loss Occurrence” as used
herein shall mean any Loss Occurrence covered hereunder which would have been
assigned a catastrophe number in accordance with the current public methodology
used by PCS at the effective date of this Contract.

 

Page 8



--------------------------------------------------------------------------------

B.

“Contract Year” as used herein shall mean the period from 11:59 p.m.,
December 31, 2011, to 11:59 p.m., December 31, 2012, Local Standard Time at the
location where the Policy is issued, and each consecutive 12-month period
thereafter that this Contract continues in force. However, if this Contract is
terminated, the final Contract Year shall be from the beginning of the then
current Contract Year through the effective date of termination.

 

C.

“Loss Adjustment Expense” as used herein shall mean expenses assignable to the
investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of claims, regardless of how such expenses are classified for statutory
reporting purposes. Loss Adjustment Expense shall include, but not be limited
to, interest on judgments, expenses of outside adjusters, expenses and a pro
rata share of salaries of the Company’s field employees and expenses of other
employees of the Company who have been temporarily diverted from their normal
and customary duties and assigned to the adjustment of losses covered by this
Contract, expenses of the Company’s officials incurred in connection with losses
covered by this Contract, advertising or other extraordinary communication
expenses incurred as a result of a covered Loss Occurrence, costs of supersedeas
and appeal bonds, monitoring counsel expenses and declaratory judgment expenses
or other legal expenses and costs incurred in connection with coverage questions
and legal actions connected thereto. Loss Adjustment Expense shall not include
normal office expenses or salaries of the Company’s officials.

 

D.

“Loss Occurrence” as used herein is defined as an accident or occurrence or a
series of accidents or occurrences arising out of or caused by one event.

 

E.

‘Net Earned Premium” as used herein is defined as gross earned premium of the
Company for the classes of business reinsured hereunder, less the earned portion
of premiums ceded by the Company for catastrophe excess of loss reinsurance. The
premium ceded for catastrophe excess of loss reinsurance is deemed not to exceed
any of the following:

 

  1.

$9,507,731 as respects the first Contract Year;

 

  2.

110% of $9,507,731 as respects the second Contract Year; and

 

  3.

110% of $9,507,731 as respects the third Contract Year.

 

F.

“Net Liability” as used herein is defined as the remaining portion of the
Company’s gross liability on Policies subject to this Contract after deducting
recoveries from all other reinsurances. In no event shall the Reinsurer’s share
of the Company’s Net Liability hereunder be increased by reason of the inability
of the Company to collect from any other reinsurer(s), whether specific or
general, any amounts which may have become due from such reinsurer(s), whether
such inability arises from the insolvency of such other reinsurer(s) or
otherwise. Also, notwithstanding any other provision of this Contract, in no
event shall the sum of the Company’s recovery under this Contract and its
recoverable under all other reinsurances (including without limitation- its
Catastrophe Excess of Loss Reinsurance contracts and any pro rata or excess of
loss reinsurances) exceed 100% of the Company’s actual loss, each risk and/or
any one Loss Occurrence subject to this Contract.

 

Page 9



--------------------------------------------------------------------------------

G.

“Policy” as used herein shall mean the Company’s policies, contracts and binders
of insurance or reinsurance.

 

H.

“Premiums Earned” as used herein shall mean ceded unearned premiums at the
effective date of this Contract, plus ceded net written premiums during the Term
of this Contract, less ceded unearned premiums on the effective date of
termination or expiration.

 

I.

“Term of this Contract” as used herein shall mean the period from 11:59 p.m.,
December 311, 2011, to 11:59 p.m., December 31, 2014, Local Standard Time at the
location where the Policy is issued. However, if this Contract is terminated,
“Term of this Contract” as used herein shall mean the period from 11:59 p.m.,
December 31, 2011, Local Standard Time at the location where the Policy is
issued to the effective time and date of termination.

Article 9 - Claims and Loss Adjustment Expense

 

A.

Losses shall be reported by the Company in summary form as hereinafter provided,
but the Company shall notify the Reinsurer immediately when a specific case
involves unusual circumstances or large loss possibilities. Further, the Company
shall notify the Reinsurer whenever a claim involves a fatality, amputation,
spinal cord damage, brain damage, blindness or extensive burns, regardless of
liability. The Reinsurer shall have the right to participate, at its own
expense, in the defense of any claim or suit or proceeding, involving this
reinsurance.

 

B.

All loss settlements made by the Company, whether under strict Policy conditions
or by way of compromise, shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay or allow, as the case may be, its proportion of each such
settlement in accordance with the Reports and Remittances Article. It is agreed,
however, that if the Reinsurer’s share of any loss is equal to or greater than
$250,000, the Reinsurer will pay its share of said loss within 15 days after
receipt of reasonable evidence of the amount paid by the Company.

 

C.

In the event of a claim under a Policy subject hereto, the Reinsurer shall be
liable for its proportionate share of Loss Adjustment Expense incurred by the
Company in connection therewith, and shall be credited with its proportionate
share of any recoveries of such expense.

Article 10 - Salvage and Subrogation

The Reinsurer shall be credited with its proportionate share of salvage (i.e.,
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as retainer, of obtaining such reimbursement or making such recovery)
on account of claims and settlements involving reinsurance hereunder. The
Company hereby agrees to enforce its rights to salvage or subrogation relating
to any loss, a part of which loss was sustained by the Reinsurer, and to
prosecute all claims arising out of such rights if, in the Company’s opinion, it
is economically reasonable to do so.

 

Page 10



--------------------------------------------------------------------------------

Article 11 - Original Conditions (BRMA 37B)

 

A.

All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract. The Reinsurer shall be credited with its
exact proportion of the original premiums received by the Company, prior to
disbursement of any dividends, but after deduction of premiums, if any, ceded by
the Company for inuring reinsurance.

 

B.

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article 12 - Commission

 

A.

As respects the first Contract Year hereunder, the Reinsurer shall allow the
Company a 29.0% commission on all premiums ceded to the Reinsurer for the first
Contract Year. As respects the second and third Contract Years hereunder, the
Reinsurer shall allow the Company a 29.0% commission on all premiums ceded to
the Reinsurer for the applicable Contract Year, subject to adjustment, if any,
in accordance with the provisions of the Material Adverse Change Article. The
Company shall allow the Reinsurer return commission on return premiums at the
same rate.

 

B.

It is expressly agreed that the ceding commission allowed the Company includes
provision for all dividends, commissions, taxes, assessments, and all other
expenses of whatever nature, except Loss Adjustment Expense.

Article 13 - Profit Commission

 

A.

The Reinsurer shall pay the Company a profit commission equal to 100% of the net
profit, if any, accruing to the Reinsurer during the Term of this Contract. The
Reinsurer’s net profit hereunder shall be calculated in accordance with the
following formula, it being understood that a positive balance equals net profit
and a negative balance equals net loss:

 

  1.

Premiums Earned for the Term of this Contract; less

 

  2.

Ceding commission allowed the Company on Premiums Earned for the Term of this
Contract; less

 

  3.

Expenses incurred by the Reinsurer at 9.0% of Premiums Earned for the Term of
this Contract; less

 

  4.

Losses Incurred for the Term of this Contract.

 

Page 11



--------------------------------------------------------------------------------

B.

The Company shall calculate and report the Reinsurer’s net profit within 30 days
after 12 months following the effective date of termination or expiration of
this Contract. Following this calculation, 50.0% of any profit commission shown
to be due the Company shall be paid by the Reinsurer within 30 days after
receipt and verification of the Company’s report.

Within 30 days after 24 months following the effective date of termination or
expiration of this Contract, the Company shall recalculate the Reinsurer’s net
profit, and an amount equal to:

 

  1.

50.0% of the recalculated profit commission, less

 

  2.

The profit commission paid as of the first calculation,

shall be paid by the Reinsurer to the Company within 30 days after receipt and
verification of the Company’s report (if such amount is positive), or shall be
paid to the Reinsurer by the Company with its report (if such amount is
negative).

Upon commutation in accordance with the provisions of paragraph E of the
Commencement and Termination Article, the difference between any profit
commission shown to be due the Company, calculated in accordance with the
provisions of paragraph A above less any amounts previously paid in accordance
with the provisions of this paragraph B, shall be paid by the Reinsurer within
60 days after the effective date of commutation.

Each such calculation set forth above shall be based on cumulative transactions
hereunder from the effective date of this Contract through the date of
calculation.

 

C.

“Losses Incurred” as used herein shall mean ceded losses and Loss Adjustment
Expense paid as of the effective date of calculation, plus the ceded reserves
for losses and Loss Adjustment Expense outstanding as of the same date, all as
respects losses occurring during the Term of this Contract.

Article 14 - Material Adverse Change

 

A.

The Company shall provide written notice to the Reinsurer of any Material
Adverse Change within 10 business days following the earlier of the happening of
such Material Adverse Change or the Company’s discovery that the Material
Adverse Change is reasonably likely to happen. In the event that the Company
fails to provide such notice, the Reinsurer shall be entitled to exercise its
rights under this Article if the Reinsurer becomes aware of a Material Adverse
Change through publicly available information or other reports provided pursuant
to this Contract.

 

B.

For purposes of this Article, “Material Adverse Change” shall mean one or more
of the following:

 

  1.

An increase of 25.0% or more in the number of the Company’s aggregate Policies
in force as respects the business reinsured hereunder, determined as of
September 30 of each Contract Year compared to the corresponding values as of
September 30 of the previous Contract Year.

 

Page 12



--------------------------------------------------------------------------------

  2.

An increase of 5.0% or more in the total number of the Company’s aggregate
Policies in force in the following states as respects the business covered
hereunder, determined as September 30 of each Contract Year compared to the
corresponding values as of September 30, 2011: Alabama, Arkansas, Georgia,
Indiana, Iowa, Kentucky, Minnesota, Missouri, Ohio, Tennessee and Wisconsin.

 

  3.

An increase of 20.0% or more in Company’s Annual Average Loss With respect to
the business reinsured hereunder, for the perils, of hurricane and earthquake
measured using Risk Management Solution RiskLink Version 11.0 Near Term view,
with Loss Amplification and Storm Surge for wind, and Loss Amplification, shake
and fire following for earthquake, determined as of September 30 of any Contract
Year compared to the corresponding values as of September 30, 2011.

 

  4.

A significant change in underwriting guidelines (including but not limited to an
increase in maximum Policy limits or change in pricing practices), claims
handling practices or mix of business which adversely impacts the business
reinsured under this Contract.

 

  5.

The Company has not implemented a cumulative premium-weighted rate increase (for
the business reinsured hereunder) of at least 12.0% during the period January 1,
2012 to December 31, 2012- For purposes of this subparagraph, such rate
increases shall be measured using the same methodology applied in Exhibit III-D
to the Company’s reinsurance submission for this Contract (the “Submission Rate
Change Formula”).

 

  6.

The Company has not implemented a cumulative premium-weighted rate increase (for
the business reinsured hereunder) of at least 15.0% during the period January 1,
2012 to December 31, 2013. For purposes of this subparagraph, such rate
increases shall be measured using the Submission Rate Change Formula.

 

C.

If the Reinsurer determines, in its reasonable opinion, that one or more
Material Adverse Changes is likely to increase the Reinsurer’s exposure under
this Contract, the Reinsurer shall provide written notice thereof to the Company
of its intent to revise or renegotiate the terms and conditions of this Contract
within 10 business days of the Reinsurer’s receipt of the Company’s notice of
Material Adverse Change as described in paragraph A of this Article. Upon the
Company’s receipt of such notice, the parties shall commence discussions within
10 business days to discuss, in good faith, revised terms and conditions of this
Contract.

 

Page 13



--------------------------------------------------------------------------------

D.

In the event of one or more Material Adverse Changes in subparagraphs 5 and/or 6
of paragraph B above, the Reinsurer shall have the sole option to revise the
Contract as follows, effective as of the date of the Material Adverse Change,
and such revisions are deemed accepted by the Company:

 

  1.

In the case of Material Adverse Change as set forth under subparagraph 5 of
paragraph B above, revise the commission stated in the Commission Article for
the second Contract Year to 29.0% less 60.0% of the difference between 12.0% and
the actual implemented premium-weighted rate increase during the period
January 1, 2012 to December 31, 2012, subject to a minimum ceding commission of
22.0%.

 

  2.

In the case of Material Adverse Change as set forth under subparagraph 6 of
paragraph B above, revise the commission stated in the Commission Article for
the third Contract Year to 29.0% less 60.0% of the difference between 15.0% and
the actual implemented premium-weighted rate increase during the period
January 1, 2012 to December 31, 2013, subject to a minimum ceding commission of
22.0%.

 

E.

In the event of Material Adverse Changes as set forth under subparagraphs 1, 2,
3 and/or 4 of paragraph B above, if the parties have not agreed upon revised
terms and conditions within 30 calendar days of the Reinsurer’s receipt of the
Company’s notice of Material Adverse Change or its discovery of such Material
Adverse Change if no notice is given, the Reinsurer shall have the right to
terminate this Contract upon 10 business days prior notice.

Article 15 - Reports and Remittances

 

A.

Within 15 days after the effective date of this Contract, the Company shall
remit the Reinsurer’s share of the unearned premium (less commission thereon)
applicable to subject business in force at the effective date of this Contract.

 

B.

Within 30 days after the end of each calendar quarter, the Company shall report
to the Reinsurer

 

  1.

Ceded net written premium for the quarter;

 

  2.

Ceded Net Earned Premium for the quarter;

 

  3.

Commission on (1) above;

 

  4.

Ceded losses, Loss Adjustment Expense and losses arising from any Loss
Occurrence paid during the quarter (net of any recoveries during the quarter
under the “cash call” provisions of the Claims and Loss Adjustment Expense
Article);

 

  5.

Ceded unearned premiums and ceded outstanding loss reserves as of the end of the
quarter.

The positive balance of (1) less (3) less (4) shall be remitted by the Company
with its report. Any balance shown to be due the Company shall be remitted by
the Reinsurer within 30 days after receipt and verification of the Company’s
report.

 

Page 14



--------------------------------------------------------------------------------

Furthermore, as respects subparagraph 4 above, the Company shall identify losses
and Loss Adjustment Expense by FCS catastrophe number, where applicable.

 

C.

Within 30 days after the end of each Contract Year, the Company shall report to
the Reinsurer all necessary data required in accordance with the provisions of
the Material Adverse Change Article.

 

D.

Within 90 days after September 30 of each Contract Year, the Company shall
report to the Reinsurer

 

  1.

The Risk Management Solution RiskLink Version 11 EDM and RDM data as of
September 30 of the Contract Year;

 

  2.

The Homeowners portion of the Company’s cost for the Catastrophe Excess of Loss
reinsurance for the Contract Year calculated as the percentage of Homeowners
average annual loss compared to the overall property average annual loss, as
determined by Risk Management Solution RiskLink Version 11, applied to the total
catastrophe premium paid by the Company; and

 

E.

Annually, the Company shall furnish the Reinsurer with such information as the
Reinsurer may require to complete its Annual Convention Statement.

Article 16 - Late Payments

 

A.

The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract. However, any
Subscribing Reinsurer that has its share terminated in accordance with the
provisions of paragraph B of the Commencement and Termination Article shall not
be allowed to implement the provisions of this Article against the Company.

 

B.

In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (hereinafter referred to
as the “Intermediary”) by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest charge on the amount past due
calculated for each such payment on the last business day of each month as
follows:

 

  1.

The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2.

1/365ths of the sum of the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first day of the month for which the
calculation is made plus 4.0%; times

 

  3.

The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.

 

Page 15



--------------------------------------------------------------------------------

Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Runoff Subscribing Reinsurer will
increase by 1.0% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 15.0%.

 

C.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

 

D.

The establishment of the due date shall, for purposes of this Article, be
determined as follows:

 

  1.

As respects any routine payment, adjustment or return due either party, the due
date shall be as provided for in the applicable section of this Contract. In the
event a due date is not specifically stated for a given payment, it shall be
deemed due 45 days after the date of transmittal by the intermediary of the
initial billing for each such payment.

 

  2.

As respects a “cash call” made in accordance with the last sentence of paragraph
B of the Claims and Loss Adjustment Expense Article, payment shall be deemed due
within 15 days after receipt by the Reinsurer of reasonable evidence of the
amount paid by the Company. If such loss or claim payment is not received within
the - 15 days, interest will accrue on the payment or amount overdue in
accordance with paragraph B above, from the date the proof of loss or demand for
payment was transmitted to the Reinsurer.

 

  3.

As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
deemed as 45 days following transmittal of written notification that the
provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.

 

E.

Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 

Page 16



--------------------------------------------------------------------------------

F.

Interest penalties arising out of the application of this Article that are $100
or less from any party shall, be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

 

G.

“Runoff Subscribing Reinsurer” as used herein shall mean a Subscribing Reinsurer
that experiences one or more of the following circumstances:

 

  1.

A State Insurance Department or other governmental, legal or regulatory
authority, or court of competent jurisdiction has ordered the Subscribing
Reinsurer to cease or suspend writing business; or

 

  2.

The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or

 

  3.

The Subscribing Reinsurer has reinsured its entire liability under this Contract
with an unaffiliated entity or entities without the Company’s prior written
consent; or

 

  4.

The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or

 

  5.

The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.

Article 17 - Access to Records

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all Undisputed payments due the Company or if any Letter of Credit or
other security instrument required under the provisions of the Funding
Requirements Article is either not in place or deficient in some manner.
“Undisputed” as used herein shall mean any amount that the Subscribing Reinsurer
has not contested in writing to the Company, within 20 days after the date the
Subscribing Reinsurer receives notification of the loss, specifying the
reason(s) why the payments are disputed.

 

Page 17



--------------------------------------------------------------------------------

Article 18 - Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

Article 19 - Currency (BRMA 12A)

 

A.

Whenever the word “Dollars” or the “$” sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B.

Amounts paid or received by the Company in any other currency shalt be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

Article 20 - Taxes (BRMA SOB)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

Article 21 - Federal Excise Tax (BRMA 17D)

 

A.

The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.

 

B.

In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

Article 22 - Unauthorized Reinsurers

 

A.

If the Reinsurer is unauthorized in any state of the United States of America or
the District of Columbia, the Reinsurer agrees to fund its share of the
Company’s ceded unearned premium and outstanding loss and Loss Adjustment
Expense reserves (including incurred but not reported loss reserves) by:

 

  1.

Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or

 

Page 18



--------------------------------------------------------------------------------

  2.

Escrow accounts for the benefit of the Company; and/or

 

  3.

Trust Agreement; and/or

 

  4.

Cash advances;

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.

 

B.

With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an “evergreen clause,” which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. The
Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:

 

  1.

To reimburse itself for the Reinsurer’s share of unearned premiums returned to
insureds on account of Policy cancellations, unless paid in cash by the
Reinsurer;

 

  2.

To reimburse itself for the Reinsurer’s share of losses and/or Loss Adjustment
Expense paid under the terms of Policies reinsured hereunder, unless paid in
cash by the Reinsurer;

 

  3.

To reimburse itself for the Reinsurer’s share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;

 

  4.

To fund a cash account in an amount equal to the Reinsurer’s share of any ceded
unearned premium and/or outstanding loss and Loss Adjustment Expense reserves
(including incurred but not reported loss reserves) funded by means of a letter
of credit which is under non-renewal notice, if said letter of credit has not
been renewed or replaced by the Reinsurer 10 days prior to its expiration date;

 

  5.

To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer’s share of the Company’s ceded unearned premium and/or
outstanding loss and Loss Adjustment Expense reserves (including incurred but
not reported loss reserves), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

 

Page 19



--------------------------------------------------------------------------------

C.

if a Subscribing Reinsurer fails to fund its share of the Company’s ceded
unearned premium and outstanding loss, and Loss Adjustment Expense reserves
(including incurred but not reported loss reserves) under this Contract (the
“Funding Obligation”), the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the Funding Obligation calculated on the last business day of each
month as follows:

 

  1.

The number of full days that have expired since December 31 of the calendar year
in which the funding was required; times

 

  2.

1/365ths of the sum of the six-month United States Treasury Bill rate as quoted
in The Wall Street Journal on the first business day of the month for which the
calculation is made plus 4.0%; times

 

  3.

The greater of (a) the Funding Obligation, less the amount, if any, funded by
the Subscribing Reinsurer prior to the applicable date determined in
subparagraph I above or (b) $1,000.

It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the Funding Obligation are paid.

If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.

Article 23 - Insolvency

 

A.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the Policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.

 

Page 20



--------------------------------------------------------------------------------

B.

Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.

 

C.

It is further understood and agreed that, in the event of the insolvency of one
or more of the reinsured companies, the reinsurance under this Contract shall be
payable directly by the Reinsurer to the company or to its liquidator, receiver
or statutory successor, except as provided by Section 4118(a) of the New York
Insurance Law or except (1) where this Contract specifically provides another
payee of such reinsurance in the event of the insolvency of the company or
(2) where the Reinsurer with the consent of the direct insured or insureds has
assumed such Policy obligations of the company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the company to such payees.

 

D.

In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

Article 24 - Arbitration

 

A.

As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration, if the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.
Notwithstanding the above, in the event the dispute or difference of opinion
involves a Reinsurer’s allegation of fraud against the Company, the Company may,
at its option, choose to forego arbitration and may bring an action in any court
of competent jurisdiction.

 

B.

Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

Page 21



--------------------------------------------------------------------------------

C.

If more than one reinsurer is involved in the same dispute, all such reinsurers
shalt, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the reinsurers constituting one party, provided, however, that nothing herein
shall impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D.

Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

E.

Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
State of Ohio.

Article 25 - Service of Suit (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)

 

A.

This will not be read to conflict with or override the obligations of the
parties to arbitrate their disputes as provided for in the Arbitration Article.
This is intended as an aid to compelling arbitration or enforcing such
arbitration or arbitral award, not as an alternative to the Arbitration for
resolving disputes arising out of this Contract.

 

B.

In the event the Reinsurer fails to pay any amount claimed to be due hereunder,
the Reinsurer, at the request of the Company, will submit to the jurisdiction of
a court of competent jurisdiction within the United States. Nothing in this
constitutes or should be understood to constitute a waiver of the Reinsurer’s
rights to commence an action in any court of competent jurisdiction in the
United States, to remove an action to a United States District Court, or to seek
a transfer of a case to another court as permitted by the laws of the United
States or of any state in the United States. The Reinsurer, once the appropriate
Court is accepted by the Reinsurer or is determined by removal, transfer or
otherwise, as provided for above, will comply with all requirements necessary to
give said Court jurisdiction and, in any suit instituted against any of the
Subscribing Reinsurers upon this Contract, will abide by the final decision of
such Court or of any Appellate Court in the event of an appeal.

 

C.

Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 

Page 22



--------------------------------------------------------------------------------

Article 26 - Agency Agreement (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article 27 - Governing Law (BRMA 71A)

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Ohio, exclusive of the rules with
respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all states shall apply.

Article 28 - Confidentiality

The parties acknowledge there may be portions of this Contract, the treaty
prospectus or the marketing package that may contain confidential, proprietary
information of the Company. The Reinsurer shall maintain the confidentiality of
such information concerning the Company or its business and shall not disclose
it to any third person without prior approval; provided, however, that the
Reinsurer may be required and is permitted under this Contract to disclose such
information in answers to interrogatories, subpoenas or other legal/arbitration
processes as well as to the Company’s Intermediaries, to the Reinsurer’s
retrocessionaires and applicable intermediaries, accountants, auditors, third
party service providers, corporate parent or affiliates, or in response to
requests by governmental and regulatory agencies. In addition, the Reinsurer may
disclose such information to its legal counsel (whether employed in-house or
outside) as may be necessary, and for use in the Reinsurer’s normal business
operations.

Article 29 - Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

Article 30 - Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract. Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties hereto.

Article 31 - Non-Waiver

The failure of the Company to insist on compliance with this Contract or to
exercise any right, remedy or option hereunder shall not (1) constitute a waiver
of any rights contained in this Contract, (2) prevent the Company from
thereafter demanding full and complete compliance, (3) prevent the Company from
exercising such remedy in the future, nor (4) affect the validity of this
Contract or any part thereof.

 

Page 23



--------------------------------------------------------------------------------

Article 32 - International Trade Control

It is deemed that the Reinsurer shall not provide cover hereunder and shall not
be liable to pay any claim or pay any benefit hereunder to the extent that the
provision of such cover, payment of such claim or provision of such benefit
would expose the Reinsurer to any sanction, prohibition or restriction under
United Nations resolutions or the trade or economic sanctions, laws or
regulations of any jurisdiction applicable to the Reinsurer.

Article 33 - Notices and Contract Execution

 

A.

Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B.

The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1.

Paper documents with an original ink signature;

 

  2.

Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3.

Electronic Records with an Electronic Signature made via an Electronic Agent.
For the purposes of this Contract, the terms “Electronic Record,” “Electronic
Signature” and “Electronic Agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C.

This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

Article 34 - Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary. Payments by the Company to the Intermediary will be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary will be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.

 

Page 24



--------------------------------------------------------------------------------

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

This 5th day of January in the year 2012.

State Automobile Mutual Insurance Company (for and on behalf of the “Company”)

/s/ Steven E. English, Vice President and Chief Financial Officer

 

Page 25